Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 1, in particular, an intelligent robot for cleaning and mending a net cage (nor a method of using the intelligent robot of claim 1 as recited in claim 10), comprising: wherein the main body comprises an attraction module, a motion module, a cleaning module and a mending module; the main body comprises a pressure casing and a drive mechanism and a water ballast tank which are located in the pressure casing; the attraction module comprises a plurality of electromagnets which are symmetrically arranged at a bottom of the pressure casing; the motion module comprises a plurality of first motion mechanisms and a plurality of second motion mechanisms which are symmetrically provided at opposite sides of the pressure casing; a traveling path of the second motion mechanisms is perpendicular to that of the first motion mechanisms; each of the second motion mechanisms is connected with a hinge folding mechanism; the first and second motion mechanisms comprise a plurality of synchronizing wheels connected to the drive mechanism; the cleaning module comprises a plurality of brushes which are stretchable and provided at the other opposite sides of the pressure casing; each of the brushes is provided with a stretchable rod, and the stretchable rod is connected to the drive mechanism; and the mending module is provided at a bottom of the main body, and comprises a plurality of mending blocks and a storage device which is configured to store and launch the mending blocks; and the storage device is connected to the drive mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Pichon, Outa et al., and Ben Dov are pertinent to various underwater cleaning robot arrangements.


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723